IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

DANIEL WING, §
§ No. 184, 2015
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for New Castle County,
STATE OF DELAWARE, § Cr. ID No. 0912005012
§
Plaintiff Below, §
Appellcc. §

Submitted: September 9, 2015
Decided: Septemberl4, 2015

cm

This 14th day of September 2015, it appears to the Court that, on August 26,
2015, the Chief Deputy Clerk issued a notice to show cause, by certiﬁed mail,
directing the appellant to show cause why this appeal should not be dismissed for
his failure to ﬁle an opening brief and appendix on August 15, 2015 and his failure
to pay the Supreme Court ﬁling fee. The appellant has not responded to the notice
to show cause within the required ten-day period and therefore dismissal of this
appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT:

Justicz